PER CURIAM.
The only questions raised by the petitioner in this case are whether the Tax Court erred in finding as a fact that petitioner had acquired from Hollapd Engineering Company a contract between that company and E. H. Heckett giving the company, its successors and assigns, the right to the free use of Heckett’s patents and whether the court erred in , refusing to grant petitioner’s motion for rehearing so as to permit the introduction of additional, but not after-discovered, evidence on. this point. Our examination of the record satisfies us that the Tax Court’s finding in question was not clearly erroneous and that the Court’s refusal to' grant a rehearing did not constitute reversible error.
Accordingly the decision of the Tax Court will be affirmed